 Case 2:17-cv-06383-JFW-AGR Document 50 Filed 06/02/20 Page 1 of 3 Page ID #:2293



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11                                                  NO. CV 17-6383-JFW (AGR)
      IK SOO JEON,                            )
12                                            )
                Petitioner,                   )
13                                            )
                       v.                     )
14                                            )     ORDER ACCEPTING FINDINGS
      MARTIN FRINK, Warden,                   )     AND RECOMMENDATION OF
15                                            )     MAGISTRATE JUDGE
                Respondent.                   )
16                                            )
                                              )
17                                            )

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other

19   records on file herein, the Report and Recommendation of the United States

20   Magistrate Judge (“Report”) and the Objections. Further, the Court has engaged

21   in a de novo review of those portions of the Report and Recommendation to

22   which objections have been made. The Court accepts the findings and

23   recommendation of the Magistrate Judge.

24         In Ground One, Petitioner argued the trial court erred by allowing the

25   prosecution to argue that any bone fracture automatically qualified as a great

26   bodily injury during closing arguments. Petitioner again objects that the

27   prosecution misled the jury into believing that all bone fractures are great bodily

28   injuries. (Dkt. No. 49 at 4.) Petitioner has not shown that the prosecution’s
 Case 2:17-cv-06383-JFW-AGR Document 50 Filed 06/02/20 Page 2 of 3 Page ID #:2294



1    comments so infected the trial with unfairness as to make the resulting conviction
2    a denial of due process. Greer v. Miller, 483 U.S. 756, 765 (1987). The Report
3    explained that the prosecution did not manipulate or misstate the evidence, but
4    permissibly argued that evidence of the victim’s injuries supported a finding of
5    great bodily injury. Report at 10; Ceja v. Stewart, 97 F.3d 1246, 1253-54 (9th Cir.
6    1996) (“Counsel are given latitude in the presentation of their closing arguments,
7    and the courts must allow the prosecution to strike hard blows based on the
8    evidence presented and all reasonable inferences therefrom.”). A prosecutor
9    may argue reasonable inferences from evidence in the record. United States v.
10   Young, 470 U.S. 1, 8 n.5 (1985). Petitioner also fails to acknowledge that the trial
11   court gave a curative instruction and that the weight of the evidence against him
12   was strong, thereby diminishing the chances that the comments so infected the
13   trial with unfairness as to make the resulting conviction a denial of due process.
14   Darden v. Wainwright, 477 U.S. 168, 181-82, 196 (1986).
15         In his objections, Petitioner further argues that he was not permitted to
16   have an expert provide a second opinion about whether or not the evidence
17   established the great bodily injury allegation. Petitioner contends that the jury
18   made its determination after only hearing from a “single-sided witness in the
19   prosecution[’]s favor.” (Dkt. No. 49 at 3.)1 Petitioner’s argument that the trial
20   court excluded a defense medical expert is unsupported by the record. The
21   transcript pages he cites address an expert who allegedly retrieved information
22   from Petitioner’s cell phone. (Obj. at 3 (citing Exh. II to Petition, RT 322:18-
23   324:16, 601:24-602:8, 603:14-23, 604:5-16, 607:16-28, 608:7-13, 610:22-28.)
24   Moreover, Petitioner does not identify any argument about the medical evidence
25   that is not cumulative, and his claims about what a medical expert might have
26
           1
27           It does not appear that Petitioner exhausted this claim before the
     California Supreme Court. Nonetheless, the Court exercises its discretion to
28   consider the new claim because it is clearly without merit.

                                               2
 Case 2:17-cv-06383-JFW-AGR Document 50 Filed 06/02/20 Page 3 of 3 Page ID #:2295



1    said at trial is mere speculation. See Dows v. Wood, 211 F.3d 480, 486 (9th Cir.
2    2000) (rejecting claim when petitioner provided “no evidence that [the] witness
3    would have provided helpful testimony for the defense-i.e., [petitioner] has not
4    presented an affidavit from [the] alleged witness.”).
5          Petitioner objects to Dr. Najand’s testimony that the victim sustained
6    multiple fractures and broken bones, which, he contends, was contradicted by
7    CT-Scans and other evidence in Exhibit AA to the Petition. Petitioner appears to
8    contend that evidence was not introduced to undermine the prosecution’s case
9    concerning the victim’s injuries. (Obj. at 5.) However, the record indicates that
10   defense counsel cross examined Dr. Najand and inquired about some of the
11   injuries that Dr. Najand alleged the victim sustained, including the bone fractures,
12   in an ultimate attempt to undermine the prosecution’s theory concerning how the
13   injuries occurred, as well as the extent and severity of those injuries. (RT at 926-
14   31.) The jury was able to assess Dr. Najand’s credibility. Petitioner is unable to
15   establish a due process violation from the admission of Dr. Najand’s testimony.
16         Petitioner’s remaining objections are without merit.
17         IT THEREFORE IS ORDERED that judgment be entered denying the
18   Petition and dismissing this action with prejudice.
19
20
21
     DATED: June 2, 2020
22                                                        JOHN F. WALTER
                                                      United States District Judge
23
24
25
26
27
28
                                               3
